Citation Nr: 1741807	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to increased evaluations on an extra-schedular basis for service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2010.  A transcript of this hearing is of record.

The issue on the title page of this decision was before the Board in December 2012 and April 2016 when they were remanded for additional development.

In April 2016, the Board also remanded the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disability prevents her from working.)  However, in a June 2016 statement, the Veteran clarified that she was not seeking a TDIU and effectively withdrew this issue from consideration.  Therefore, the TDIU issue is not before the Board at this time.

In December 2012, the Board decided the claims for entitlement to increased schedular ratings for service-connected bilateral knee disabilities, awarding separate ratings for arthritis of the right knee and arthritis of the left knee.  This decision is final as of the date of the decision.  See 38 C.F.R. § 20.1100 (2016).  However, in March 2017, the Agency of Original Jurisdiction (AOJ) issued a Supplemental Statement of the Case (SSOC) for these issues.  Then in May 2017, the issues of entitlement to increased ratings for service-connected right and left knee disabilities were certified to the Board for consideration.  The SSOC and Board certification were issued in error.   These issues are not on appeal.  Therefore, the Board cannot and will not address them.  To the extent that the Veteran seeks higher schedular ratings for her service-connected knee disabilities (see April 2017 VA Form 9, August 2017 Informal Hearing Presentation and August 2017 VA Form 21-526EZ), these issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board (in pertinent part) remanded the issue of entitlement to increased evaluations on an extra-schedular basis for service-connected bilateral knee disabilities to obtain all outstanding VA treatment record, to include a January 2013 orthopedic examination report.  Thereafter, if the benefits sought remained denied, the AOJ was to issue a SSOC.

In May 2016, the AOJ received the outstanding VA treatment records, including the January 2013 report.  In 2017, additional medical records were received.

No SSOC was promulgated with regard to the issue of entitlement to increased evaluations on an extra-schedular basis for service-connected bilateral knee disabilities, nor was the issue certified back to the Board.  An SSOC must be furnished if the appeal remains denied.  38 C.F.R. § 19.31(b)(1) (2016); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to increased evaluations on an extra-schedular basis for service-connected bilateral knee disabilities, to include consideration of all evidence added to the claims file since the most recent (May 2013) SSOC.  If any benefit is not granted to the Veteran's satisfaction, an SSOC should be provided to the Veteran and her representative, and after they have had an adequate opportunity to respond, this case should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






